                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

STEVEN L. REED,                                       )
                                                      )
                       Plaintiff,                     )
v.                                                    )       No. 19-03348-CV-S-BP
                                                      )
CLIFF SMART, Missouri State University,               )
President, et al.                                     )
                                                      )
                       Defendants.                    )

     MSU DEFENDANTS’ SUGGESTIONS IN SUPPORT OF MOTION TO DISMISS

       Pursuant to 28 U.S.C. § 1915(e)(2)(B), Defendants Missouri State University President

Clif Smart (misnamed Cliff Smart by Plaintiff), Missouri State University Security Guard,

Missouri State University Board of Governors, and Vice Presidents of Missouri State University,

(collectively, the “MSU Defendants”) respectfully submit these legal suggestions in support of

their motion to dismiss the Complaint filed by Plaintiff Steven Reed (“Reed”).

                                        INTRODUCTION

       Reed brings the present cause of action pro se, and on October 25, 2019 (Doc. 6), this

Court granted Reed leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 as to

certain claims against certain defendants “subject to further consideration upon demonstration to

the Court that the allegation of poverty is untrue or that the claim(s) is frivolous or otherwise

barred under 28 U.S.C. § 1915.”

       As the Court recognized, Reed’s Complaint is redundant and confusing. As to the MSU

Defendants, Reed asserts a litany of claims stemming from a perceived history and conspiracy

involving Missouri State University targeting Reed whenever he was on the campus. This

conspiracy, according to Reed, culminated on October 29, 2016 when a security guard employed
by MSU asked him to leave campus property because he was petitioning for signatures outside

the entrance of the MSU library.

        Even giving Reed’s Complaint against the MSU Defendants a liberal construction, it has

no arguable basis in fact or law, fails to plead facts sufficient to state a claim plausible on its

face, and requests monetary relief against defendants who are immune from such relief.

        This Court should dismiss Reed’s Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                             ARGUMENT

        When a plaintiff seeks to proceed in forma pauperis, the Court shall dismiss a cause of

action “at any time if the court determines that . . . the action . . . (i) is frivolous or malicious; (ii)

fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

I.      REED’S COMPLAINT FAILS TO PLEAD FACTS SUFFICIENT TO STATE A
        CLAIM THAT IS PLAUSIBLE ON ITS FACE AND THEREFORE THE
        COMPLAINT MUST BE DISMISSED UNDER 28 U.S.C. § 1915(e)(2)(B)(ii).

        To the extent Reed’s Complaint sets forth cognizable claims at all, whether artfully stated

or not, Reed’s claims arise under 42 U.S.C. § 1983 and allege a violation or deprivation of his

constitutional rights.

        “Section 1983 provides a mechanism by which aggrieved plaintiffs may sue a state actor

for violation of their constitutional rights.” Waters v. Madson, 921 F.3d 725, 734 (8th Cir. 2019).

“To state a claim under § 1983, a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

        “To avoid dismissal, a complaint must plead ‘enough facts to state a claim to relief that is

plausible on its face.’” Ryan v. Ryan, 889 F.3d 499, 505 (8th Cir. 2018) (quoting Bell Atlantic




                                                    2
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A plausible claim for relief is more than a “mere

possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Facts that are “merely

consistent with a defendant’s liability . . . stop[] short of the line between possibility and

plausibility of entitlement to relief.” Id. at 678 (quotation omitted). The threadbare recitation of

the elements, supported only by conclusory statements, do not suffice. Id. Indeed, the Court

“need not accept as true a plaintiff’s conclusory allegations or legal conclusions drawn from the

facts.” Waters v. Madson, 921 F.3d 725, 734 (8th Cir. 2019).

        This same Court addressed Reed’s ability to bring a § 1983 claim against MSU in a prior

case filed by Reed against MSU, which was referenced in the Court’s Order Granting Motion to

Proceed In Forma Pauperis (Doc. 6). In Reed v. Southwest Missouri State Univ., Case No. 01-

03634-GAF (closed May 31, 2002), this Court dismissed a § 1983 claim brought by Reed against

MSU because “it is clear that Eleventh Amendment immunity applies to SMSU in this

situation.”1 Consistent with this Court’s holding against Reed’s previous § 1983 claim, Eleventh

Amendment immunity applies in this case such that Reed’s Complaint is barred against MSU

and the officials acting on its behalf, i.e., the MSU Defendants. Reed’s Complaint must be

dismissed.

        Additionally, Defendants Smart, MSU Board of Governors, and Vice Presidents of MSU

must be dismissed from this action because Reed fails to allege any causal link between those

officials and the purported deprivation of rights. “Liability under § 1983 requires a causal link to,

and direct responsibility for, the deprivation of rights.” Madewell v. Roberts, 909 F.2d 1203,

1208 (8th Cir. 1990). Reed also fails to provide facts that demonstrate that any university

officials were directly responsible for the alleged deprivation. This alone is a sufficient basis


1
 Missouri State University was known as Southwest Missouri State University (“SMSU”) at the time of the
previous case.


                                                       3
upon which to dismiss Reed’s Complaint against Defendants Smart, MSU Board of Governors,

and Vice Presidents of MSU.

       The Court should also dismiss Defendants Smart, MSU Board of Governors, and Vice

Presidents of MSU because they are subdivisions of the state. “It is settled in this circuit that

public universities and their corporate board of regents, as political subdivisions of the state, may

not be sued under [§] 1983 since they are not persons within the meaning of [§] 1983.” Regents

of Univ. of Minnesota v. Nat’l Collegiate Athletic Ass’n, 560 F.2d 352, 362 (8th Cir. 1977)

(citing Prostrollo v. Univ. of South Dakota, 507 F.2d 775, 777 n.1 (8th Cir. 1974)). As university

officials, and thus subdivisions of the state, Defendants Smart, MSU Board of Governors, and

Vice Presidents of MSU cannot be sued under § 1983. The Court should dismiss Reed’s claims

against these defendants.

       Defendant MSU Security Guard must also be dismissed because he/she is protected as a

state actor by qualified immunity. Waters, 921 F.3d at 734. Qualified immunity shields state

officers from lawsuits based on their official conduct “if reasonable officers in the same position

could have believed their conduct was ‘lawful, in light of clearly established law and the

information the . . . officers possessed’ at the time.” Id. at 734-35 (quoting Anderson v.

Creighton, 483 U.S. 635, 641 (1987)). To overcome qualified immunity, Reed must allege a

violation of his rights, and he must allege that the right was “clearly established” at the time of

the supposed misconduct. Id. (quoting Pearson v. Callahan, 555 U.S. 223, 232 (2009)).

Furthermore, because immunity protects state officers from suit generally, and not just liability,

“courts should ‘resolv[e] immunity questions at the earliest possible stage in litigation.’” Id. at

735 (quoting Hunter v. Bryant, 502 U.S. 224, 227 (2009)).




                                                 4
       Reed alleges his right to petition for signatures in front of MSU’s library was violated by

an MSU security guard requiring him to petition elsewhere. Although Reed appears to contend

he had a right to engage in this activity in front of the MSU library at that time, Reed never

alleges that this right was “clearly established.” Nor does Reed allege any facts that would

support a finding that his alleged right to petition in front of the MSU library was clearly

established.

       The shifting, fact-based analysis surrounding Reed’s alleged right to access MSU

property for petitioning is further evidence that this right is not clearly established, and that Reed

fails to plead otherwise. “The existence of a right of access to public property and the standard

by which limitations upon such a right must be evaluated differ depending on the character of the

property at issue.” Bowman v. White, 444 F.3d 967, 974 (8th Cir. 2006) (quotation omitted).

Where a major university campus has numerous types of open spaces, they are not all to be

treated as one type of forum, but are subject to an analysis by specific area. See id. at 976-79.

When an area is a designated public forum, the analysis requires further consideration of the

time, place, and manner of any restrictions. See id. at 980. Reed fails to state any facts to state a

claim plausible on its face that his alleged rights were “clearly established at the time of the

defendant’s alleged misconduct.” Waters, 921 F.3d at 735 (quotation omitted). Accordingly, the

Court should dismiss Reed’s Complaint against Defendant MSU Security Guard.

       To the extent the Court does not dismiss the claims against Defendant Clif Smart for the

reasons above, he is immune from suit on the same basis as the MSU Security Guard because

Reed’s claims against Defendants Smart and MSU Security Guard are identical and qualified

immunity applies to college presidents. Lane v. Franks, 573 U.S. 228, 243-46 (2014) (finding a

college president entitled to qualified immunity).




                                                  5
        As the Court has stated, many of Reed’s claims are duplicative and are not recognized

causes of action. Indeed, most of Reed’s Complaint consists of repeated allegations that Reed’s

constitutional rights were violated, and these claims should be dismissed for the reasons above.

To the extent Reed has presented causes of action outside of § 1983, he has only recited the

elements of other perceived claims without anything more than mere conclusory statements for

support. (See, e.g., Doc. 1-1, Counts 22-29, 31). The Court is not required to accept Reed’s

conclusory allegations and legal conclusions. Waters, 921 F.3d at 734. None of Reed’s claims

provide enough facts to state a claim for relief that is plausible on its face.

        Lastly, there are multiple instances where Reed’s Complaint references Missouri Senate

Bill No. 93, now Mo. Rev. Stat. § 173.1550. But none of Reed’s 32 stated causes of action in fact

seek to bring a claim under § 173.1550. If the Court construes Reed’s Complaint to read a claim

brought under § 173.1550, such claim is nonetheless barred by the statute of limitations.

        Subsection 7 of § 173.1550 provides that “A person shall be required to bring suit for

violation of this section not later than one year after the day the cause of action accrues.” The

misconduct alleged by Reed would have occurred in October 2016, more than one year prior to

Reed’s filing of a complaint in September 2019.            Furthermore, Reed does not allege any

persistent violation of § 173.1550 or any policy in violation of § 173.1550. Accordingly, as

evident from the face of Reed’s Complaint, any colorable claim under Mo. Rev. Stat. § 173.1550

is barred by the applicable statute of limitations, and therefore fails to state any claim plausible

on its face.

        The Court should dismiss Reed’s Complaint against the MSU Defendants for its failure

to state claim on which relief may be granted.




                                                   6
II.    REED’S COMPLAINT HAS NO ARGUABLE BASIS IN LAW OR FACT AND
       THEREFORE THE COMPLAINT MUST BE DISMISSED AS FRIVOLOUS
       UNDER 28 U.S.C. § 1915(e)(2)(B)(i).

       The dismissal of a frivolous in forma pauperis proceeding is “extremely important” and

“appropriate to prevent abuses of the processes of the Court.” Serna v. O’Donnell, 70 F.R.D.

618, 621 (W.D. Mo. 1976). An in forma pauperis action is frivolous if it “lacks an arguable basis

in either law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim is factually

frivolous if the allegations are “clearly baseless,” which includes those that are “fanciful,

fantastic, and delusional.” Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (citation omitted).

       Several of Reed’s claims are nonsensical and, as the Court has stated, not recognized as

causes of action. (See, e.g., Doc. 1-1, Counts 1, 2, 5-7, 12, 32). Moreover, all of Reed’s claims

center around his chief complaint that the MSU Defendants conspired to violate his

constitutional rights and target him whenever he came onto MSU’s campus. Reed’s Complaint is

clearly baseless. It relies on fanciful and delusional conspiracy theories regarding MSU and the

officials acting on its behalf. The Complaint is factually frivolous. Furthermore, the Complaint

lacks an arguable basis in law because the MSU Defendants are immune from suit and the MSU

Security Guard’s alleged conduct was not a violation of Reed’s clearly established rights on

MSU’s campus.

       The Complaint is frivolous on its face and must be dismissed.

III.   REED’S COMPLAINT SEEKS MONETARY RELIEF AGAINST DEFENDANTS
       WHO ARE IMMUNE FROM SUCH RELIEF AND THEREFORE THE
       COMPLAINT MUST BE DISMISSED UNDER 28 U.S.C. § 1915(e)(2)(B)(iii).

       Claims asserted against state actors in their official capacity are “tantamount to a lawsuit

against the state.” Kentucky v. Graham, 473 U.S. 159, 165–66 (1985). Because the Eleventh

Amendment immunizes the states from suit, state officials acting in their official capacities are




                                                7
likewise immune from suit and are not “persons” under § 1983 when sued for damages. Will v.

Mich. Dep't of State Police, 491 U.S. 58, 70–71 (1989). Likewise, Eleventh Amendment

immunity applies generally to bar any action for damages against state universities and its

officials. Becker v. Univ. of Nebraska, 191 F.3d 904, 909 (8th Cir. 1999).

       Reed repeatedly presents his claims as against MSU officials acting in their official

capacities. Throughout his Complaint, Reed asserts his claims against “MISSOURI STATE

UNIVERSITY, AKA as MSU Defendant: Defendants: Missouri State University President

Cliff Smart, Missouri State University Security Guard, Missouri State University Board of

Governors, . . . and Vice Presidents of Missouri State University.” When he does request relief

in some manner or another, Reed seeks monetary relief in the form of actual damages, punitive

damages, costs, attorney’s fees.

       Accordingly, Reed’s claims seeking damages from the MSU Defendants must be

dismissed. Although Reed requests “such other relief deemed to be just and equitable,” no such

other relief is ever spelled out, and therefore, pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii), Reed’s

Complaint should be dismissed entirely.

                                          CONCLUSION

       This Court should grant the MSU Defendants’ motion and dismiss Reed’s Complaint

with prejudice, along with such other and further relief as the Court deems just.




                                                 8
Date: November 29, 2019                           Respectfully submitted,


                                                  /s/ Robert Schaeffer
                                                  BRYAN O. WADE            MO# 41939
                                                  ROBERT SCHAEFFER         MO# 69324
                                                  HUSCH BLACKWELL LLP
                                                  901 St. Louis Street, Suite 1800
                                                  Springfield, Missouri 65806
                                                  (417) 268-4128
                                                  (417) 268-4040 (FAX)
                                                  bryan.wade@huschblackwell.com
                                                  robert.schaeffer@huschblackwell.com

                                                  Attorneys for Defendants Missouri State
                                                  University President Cliff Smart, Missouri
                                                  State University Security Guard, Missouri
                                                  State University Board of Governors, and
                                                  Vice Presidents of Missouri State University




                               CERTIFICATE OF SERVICE

I hereby certify on this 29th day of November, 2019, a true and correct copy of the above and
foregoing was filed with the Clerk of the Court using the court’s ECF system, and sent by first
class US Mail, postage prepaid, to the following address:

Steven L. Reed
2010 S. Ingram Mill Rd. F-6
Springfield, MO 65804


                                                                  /s/ Robert Schaeffer




                                              9
